EX-99.e.1.ii AMENDMENT NO. 1 TO SCHEDULE I TO THE DISTRIBUTION AGREEMENT AS OF FEBRUARY 25, 2010 This Schedule to the Distribution Agreement between Delaware Group Income Funds and Delaware Distributors, L.P. entered into as of May 15, 2003 and amended and restated on January 4, 2010 (the “Agreement”) lists the Series and Classes for which Delaware Distributors, L.P. provides distribution services pursuant to this Agreement, along with the 12b-1 Plan rates, if applicable, for each class and the date on which the Agreement became effective for each Series. Series Name Class Names Total 12b-l Plan Fee Rate (per annum of the Series’ average daily net assets represented by shares of the Class) Portion designated as Service Fee Rate (per annum of the Series’ average daily net assets represented by shares of the Class) Effective Date Delaware Core Bond Fund A Class .30% September 29, 2009 C Class 1.00% .25% September 29, 2009 R Class .60% September 29, 2009 Institutional Class September 29, 2009 Delaware Corporate Bond Fund A Class .30% April 19, 2001 B Class 1.00% .25% April 19, 2001 C Class 1.00% .25% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware Extended Duration Bond Fund A Class .30% April 19, 2001 B Class 1.00% .25% April 19, 2001 C Class 1.00% .25% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware High-Yield Opportunities Fund A Class .30% April 19, 2001 B Class 1.00% .25% April 19, 2001 C Class 1.00% .25% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware Diversified Floating Rate Fund A Class .30% February 25, 2010 C Class 1.00% .25% February 25, 2010 R Class .60% February 25, 2010 Institutional Class February 25, 2010 DELAWARE DISTRIBUTORS, L.P. DELAWARE DISTRIBUTORS, INC., General Partner By:/s/ Phillip N. Russo Name:Philip N. Russo Title:Executive Vice President DELAWARE GROUP INCOME FUNDS By:/s/ Patrick P. Coyne Name:Patrick P. Coyne Title:President and Chief Executive Officer
